DEVENS, J.
When the goods, which the plaintiffs had sold, were found not to correspond with the warranty, it was the right of the defendant to rescind the contract, and the plaintiffs had no controlling right, under such circumstances, to insist upon its performance. If the plaintiffs had made advances distinctly upon these goods, and were thus entitled to a lien upon them, they cannot maintain this action, which is for the price of goods sold, by a sale which could properly be rescinded, and which, by consent of the consignor, was rescinded by the defendant. If the transaction between the defendant and the consignor operated to deprive the plaintiffs of their lien, by reason of the transfer of the possession of the goods to the consigner, instead of to themselves, they cannot for that reason treat the sale as completed, and sue for the price. If entitled to any remedy, it must be sought in some other form of action.

Exceptions overruled.